DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/31/2021 and 09/09/2021 were considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yuichi Watanabe on 06/29/2022.
The application has been amended as follows: Claim 7 will now read “7. The magnetism detection device according to claim 1, wherein the detector: acquires first voltage data indicating a voltage of the first reflected wave after a first time period, wherein the first time period is from a timepoint when the first incident wave is inputted to a timepoint when the first reflected wave is detected; acquires second voltage data indicating a voltage of the second reflected wave after a second time period, wherein the second time period is from a timepoint when the second incident wave is inputted to a timepoint when the second reflected wave is detected; inverts, in a graph with voltage on a vertical axis and time on a horizontal axis, one of the first voltage data and the second voltage data line-symmetrically with a reference time that is an axis of symmetry perpendicular to the horizontal axis, wherein the reference time is a time for the pulse signal of the first incident wave or the second incident wave to travel back and forth between a midpoint of the transmission line set and the detector; acquires composite data that composites of the inverted one and another one that is not inverted of the first voltage data and the second voltage data; and detects the strength of the magnetic field based on the composite data.”.

Allowable Subject Matter
Claims 1-12 are allowed after the amendment above.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… a detector that: inputs, from a first end of the transmission line set, a pulse signal as a first incident wave; detects, at the first end, a first reflected wave of the first incident wave; inputs, from a second end opposite to the first end, a pulse signal as a second incident wave; and detects, at the second end, a second reflected wave of the second incident wave; and detects a strength of a magnetic field applied to the transmission line set based on compositing of the first reflected wave and the second reflected wave.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-11 are allowed for depending from allowable claim 1.
In claim 12, the specific limitations of  “… inputting, from a first end of a transmission line set, a pulse signal as a first incident wave; detecting, at the first end, a first reflected wave of the first incident wave; inputting, from a second end opposite to the first end, a pulse signal as a second incident wave; detecting, at the second end, a second reflected wave; and detecting a strength of a magnetic field applied to the transmission line set based on compositing of the first reflected wave and the second reflected wave” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Johnson teaches measuring a reflected signal in a waveguide but does not teach “… a detector that: inputs, from a first end of the transmission line set, a pulse signal as a first incident wave; detects, at the first end, a first reflected wave of the first incident wave; inputs, from a second end opposite to the first end, a pulse signal as a second incident wave; and detects, at the second end, a second reflected wave of the second incident wave; and detects a strength of a magnetic field applied to the transmission line set based on compositing of the first reflected wave and the second reflected wave.”
-Tanigawa teaches measuring a magnetic field but does not teach “… a detector that: inputs, from a first end of the transmission line set, a pulse signal as a first incident wave; detects, at the first end, a first reflected wave of the first incident wave; inputs, from a second end opposite to the first end, a pulse signal as a second incident wave; and detects, at the second end, a second reflected wave of the second incident wave; and detects a strength of a magnetic field applied to the transmission line set based on compositing of the first reflected wave and the second reflected wave.”
-Romero teaches measuring a magnetic field but does not teach “… a detector that: inputs, from a first end of the transmission line set, a pulse signal as a first incident wave; detects, at the first end, a first reflected wave of the first incident wave; inputs, from a second end opposite to the first end, a pulse signal as a second incident wave; and detects, at the second end, a second reflected wave of the second incident wave; and detects a strength of a magnetic field applied to the transmission line set based on compositing of the first reflected wave and the second reflected wave.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867